 


 HR 510 ENR: Rapid DNA Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 510 
 
AN ACT 
To establish a system for integration of Rapid DNA instruments for use by law enforcement to reduce violent crime and reduce the current DNA analysis backlog. 
 
 
1.Short titleThis Act may be cited as the Rapid DNA Act of 2017.  2.Rapid DNA instruments (a)StandardsSection 210303(a) of the DNA Identification Act of 1994 (42 U.S.C. 14131(a)) is amended by adding at the end the following: 
 
(5) 
(A)In addition to issuing standards as provided in paragraphs (1) through (4), the Director of the Federal Bureau of Investigation shall issue standards and procedures for the use of Rapid DNA instruments and resulting DNA analyses.  (B)In this Act, the term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample..  
(b)IndexParagraph (2) of section 210304(b) of the DNA Identification Act of 1994 (42 U.S.C. 14132(b)(2)) is amended to read as follows:  (2)prepared by— 
(A)laboratories that— (i)have been accredited by a nonprofit professional association of persons actively involved in forensic science that is nationally recognized within the forensic science community; and  
(ii)undergo external audits, not less than once every 2 years, that demonstrate compliance with standards established by the Director of the Federal Bureau of Investigation; or  (B)criminal justice agencies using Rapid DNA instruments approved by the Director of the Federal Bureau of Investigation in compliance with the standards and procedures issued by the Director under section 210303(a)(5); and.  
3.Conforming amendments relating to collection of DNA identification information 
(a)From certain Federal offendersSection 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135a) is amended— (1)in subsection (b), by adding at the end the following: The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.; and  
(2)in subsection (c), by adding at the end the following:  (3)The term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample..  
(b)From certain District of Columbia offendersSection 4 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135b) is amended— (1)in subsection (b), by adding at the end the following: The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.; and  
(2)in subsection (c), by adding at the end the following:  (3)The term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
